PER CURIAM:
Elijah Sheppard appeals the district court’s order dismissing his action seeking review of a Department of Veteran’s Affairs decision on his application for benefits. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sheppard v. Geren, No. 1:07-cv-01279-CMH-TRJ (E.D. Va. filed Feb. 19 & entered Feb. 26, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.